Exhibit 10.1

 

INDEMNIFICATION AGREEMENT

 

THIS INDEMNIFICATION AGREEMENT, made and executed this      day of
                  , 2010, by and between Marten Transport, Ltd., a Delaware
corporation (the “Company”), and                                  , an
individual resident of the State of                      (the “Indemnitee”).

 

WHEREAS, the Company is aware that, in order to induce highly competent persons
to serve the Company as directors or officers or in other capacities, the
Company must provide such persons with adequate protection through insurance and
indemnification against inordinate risks of claims and actions against them
arising out of their service to and activities on behalf of the Company;

 

WHEREAS, the Board of Directors of the Company has determined that it is
essential to the best interests of the Company’s stockholders that the Company
act to assure such persons that there will be such protection in the future;

 

WHEREAS, it is reasonable, prudent and necessary for the Company contractually
to obligate itself to indemnify such persons to the fullest extent permitted by
applicable law so that they will continue to serve the Company free from undue
concern that they will not be so indemnified; and

 

WHEREAS, the Indemnitee is willing to serve, continue to serve, and take on
additional service for or on behalf of the Company or any of its direct or
indirect subsidiaries on the condition that he/she be so indemnified.

 

NOW, THEREFORE, in consideration of the premises and the mutual promises and
covenants contained herein, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the Company and the
Indemnitee do hereby agree as follows:

 

1.             Service by the Indemnitee.  The Indemnitee agrees to serve and/or
continue to serve as a director or officer of the Company faithfully and will
discharge his/her duties and responsibilities to the best of his/her ability so
long as the Indemnitee is duly elected or qualified in accordance with the
provisions of the Amended and Restated Certificate of Incorporation, as amended,
and as may be amended from time to time, (the “Certificate”), and the Bylaws of
the Company, as amended, as may be amended from time to time, (the “Bylaws”) of
the Company and the General Corporation Law of the State of Delaware, as amended
(the “DGCL”), or until his/her earlier death, resignation or removal.  The
Indemnitee may at any time and for any reason resign from such position (subject
to any other contractual obligation or other obligation imposed by operation by
law), in which event the Company shall have no obligation under this Agreement
to continue to retain the Indemnitee in any such position.  Nothing in this
Agreement shall confer upon the Indemnitee the right to continue in the employ
of the Company or as a director of the Company or affect the right of the
Company to terminate the Indemnitee’s employment or service at any time in the
sole discretion of the Company, with or without cause, subject to any contract
rights of the Indemnitee created or existing otherwise than under this
Agreement.

 

--------------------------------------------------------------------------------


 

2.             Indemnification.  The Company shall indemnify the Indemnitee
against all Expenses (as defined below), judgments, fines and amounts paid in
settlement actually and reasonably incurred by the Indemnitee as provided in
this Agreement to the fullest extent permitted by the Certificate, Bylaws and
DGCL or other applicable law in effect on the date of this Agreement and to any
greater extent that applicable law or Company documents may in the future from
time to time permit.  Without diminishing the scope of the indemnification
provided by this Section 2, the rights of indemnification of the Indemnitee
provided hereunder shall include, but shall not be limited to, those rights
hereinafter set forth, except that no indemnification shall be paid to the
Indemnitee:

 

(a)           on account of any action, suit or proceeding in which judgment is
rendered against the Indemnitee for disgorgement of profits made from the
purchase or sale by the Indemnitee of securities of the Company pursuant to the
provisions of Section 16(b) of the Securities Exchange Act of 1934, as amended
(the “Act”), or similar provisions of any federal, state or local statutory law;

 

(b)           on account of conduct of the Indemnitee which is finally adjudged
by a court of competent jurisdiction to have been knowingly fraudulent or to
constitute willful misconduct;

 

(c)           in any circumstance where such indemnification is expressly
prohibited by applicable law;

 

(d)           with respect to liability for which payment is actually made to
the Indemnitee under a valid and collectible insurance policy or under a valid
and enforceable indemnity clause, By-law or agreement (other than this
Agreement), except in respect of any liability in excess of payment under such
insurance, clause, By-law or agreement;

 

(e)           if a final decision by a court having jurisdiction in the matter
shall determine that such indemnification is not lawful (and, in this respect,
both the Company and the Indemnitee have been advised that it is the position of
the Securities and Exchange Commission that indemnification for liabilities
arising under the federal securities laws is against public policy and is,
therefore, unenforceable, and that claims for indemnification should be
submitted to the appropriate court for adjudication); or

 

(f)            in connection with any action, suit or proceeding by the
Indemnitee against the Company or any of its direct or indirect subsidiaries or
the directors, officers, employees or other Indemnitees of the Company or any of
its direct or indirect subsidiaries, (i) unless such indemnification is
expressly required to be made by law, (ii) unless the proceeding was authorized
by the Board of Directors of the Company, (iii) unless such indemnification is
provided by the Company, in its sole discretion, pursuant to the powers vested
in the Company under applicable law, or (iv) except as provided in Sections 11
and 13 hereof.

 

3.             Actions or Proceedings Other Than an Action by or in the Right of
the Company.  The Indemnitee shall be entitled to the indemnification rights
provided in this

 

2

--------------------------------------------------------------------------------


 

Section 3 if the Indemnitee was or is a party or witness or is threatened to be
a party or witness to any threatened, pending or completed action, suit or
proceeding, whether civil, criminal, administrative or investigative in nature,
other than an action by or in the right of the Company, by reason of the fact
that the Indemnitee is or was a director, officer, employee, agent or fiduciary
of the Company, or any of its direct or indirect subsidiaries, or is or was
serving at the request of the Company, or any of its direct or indirect
subsidiaries, as a director, officer, employee, agent or fiduciary of any other
entity, including, but not limited to, another corporation, partnership, limited
liability company, employee benefit plan, joint venture, trust or other
enterprise, or by reason of any act or omission by him/her in such capacity.
 Pursuant to this Section 3, the Indemnitee shall be indemnified against all
Expenses, judgments, penalties (including excise and similar taxes), fines and
amounts paid in settlement which were actually and reasonably incurred by the
Indemnitee in connection with such action, suit or proceeding (including, but
not limited to, the investigation, defense or appeal thereof), if the Indemnitee
acted in good faith and in a manner the Indemnitee reasonably believed to be in
or not opposed to the best interests of the Company, and, with respect to any
criminal action or proceeding, had no reasonable cause to believe his/her
conduct was unlawful.

 

4.             Actions by or in the Right of the Company.  The Indemnitee shall
be entitled to the indemnification rights provided in this Section 4 if the
Indemnitee was or is a party or witness or is threatened to be made a party or
witness to any threatened, pending or completed action, suit or proceeding
brought by or in the right of the Company to procure a judgment in its favor by
reason of the fact that the Indemnitee is or was a director, officer, employee,
agent or fiduciary of the Company, or any of its direct or indirect
subsidiaries, or is or was serving at the request of the Company, or any of its
direct or indirect subsidiaries, as a director, officer, employee, agent or
fiduciary of another entity, including, but not limited to, another corporation,
partnership, limited liability company, employee benefit plan, joint venture,
trust or other enterprise, or by reason of any act or omission by him/her in any
such capacity.  Pursuant to this Section 4, the Indemnitee shall be indemnified
against all Expenses actually and reasonably incurred by him/her in connection
with the defense or settlement of such action, suit or proceeding (including,
but not limited to the investigation, defense or appeal thereof), if the
Indemnitee acted in good faith and in a manner the Indemnitee reasonably
believed to be in or not opposed to the best interests of the Company; provided
however, that no such indemnification shall be made in respect of any claim,
issue, or matter as to which the Indemnitee shall have been adjudged to be
liable to the Company, unless and only to the extent that the Court of Chancery
of the State of Delaware or the court in which such action, suit or proceeding
was brought shall determine upon application that, despite the adjudication of
liability but in view of all the circumstances of the case, the Indemnitee is
fairly and reasonably entitled to be indemnified against such Expenses actually
and reasonably incurred by him/her which such court shall deem proper.

 

5.             Good Faith Definition.  For purposes of this Agreement, the
Indemnitee shall be deemed to have acted in good faith and in a manner the
Indemnitee reasonably believed to be in or not opposed to the best interests of
the Company, or, with respect to any criminal action or proceeding to have had
no reasonable cause to believe the Indemnitee’s conduct was unlawful, if such
action was based on (i) the records or books of the account of the Company or
other enterprise, including financial statements; (ii) information supplied to
the Indemnitee by the officers of the Company or other enterprise in the course
of their duties; (iii) the advice of legal

 

3

--------------------------------------------------------------------------------


 

counsel for the Company or other enterprise; or (iv) information or records
given in reports made to the Company or other enterprise by an independent
certified public accountant or by an appraiser or other expert selected with
reasonable care by the Company or other enterprise.

 

6.             Indemnification for Expenses of Successful Party. 
Notwithstanding the other provisions of this Agreement, to the extent that the
Indemnitee has served on behalf of the Company, or any of its direct or indirect
subsidiaries, as a witness or other participant in any class action or
proceeding, or has been successful, on the merits or otherwise, in defense of
any action, suit or proceeding referred to in Section 3 and 4 hereof, or in
defense of any claim, issue or matter therein, including, but not limited to,
the dismissal of any action without prejudice, the Indemnitee shall be
indemnified against all Expenses actually and reasonably incurred by the
Indemnitee in connection therewith, regardless of whether or not the Indemnitee
has met the applicable standards of Section 3 or 4 and without any determination
pursuant to Section 8.

 

7.             Partial Indemnification.  If the Indemnitee is entitled under any
provision of this Agreement to indemnification by the Company for some or a
portion of the Expenses, judgments, fines and amounts paid in settlement
actually and reasonably incurred by the Indemnitee in connection with the
investigation, defense, appeal or settlement of such suit, action, investigation
or proceeding described in Section 3 or 4 hereof, but is not entitled to
indemnification for the total amount thereof, the Company shall nevertheless
indemnify the Indemnitee for the portion of such Expenses, judgments, penalties,
fines and amounts paid in settlement actually and reasonably incurred by the
Indemnitee to which the Indemnitee is entitled.

 

8.             Procedure for Determination of Entitlement to Indemnification.

 

(a)           To obtain indemnification under this Agreement, the Indemnitee
shall submit to the Company a written request, including documentation and
information which is reasonably available to the Indemnitee and is reasonably
necessary to determine whether and to what extent the Indemnitee is entitled to
indemnification.  The Secretary of the Company shall, promptly upon receipt of a
request for indemnification, advise the Board of Directors in writing that the
Indemnitee has requested indemnification.  Any Expenses incurred by the
Indemnitee in connection with the Indemnitee’s request for indemnification
hereunder shall be borne by the Company.  The Company hereby indemnifies and
agrees to hold the Indemnitee harmless for any Expenses incurred by the
Indemnitee under the immediately preceding sentence irrespective of the outcome
of the determination of the Indemnitee’s entitlement to indemnification.

 

(b)           Upon written request by the Indemnitee for indemnification
pursuant to Section 3 or 4 hereof, the entitlement of the Indemnitee to
indemnification pursuant to the terms of this Agreement shall be determined by
the following person or persons, who shall be empowered to make such
determination: (i) if a Change in Control (as hereinafter defined) shall have
occurred, by Independent Counsel (as hereinafter defined) (unless the Indemnitee
shall request in writing that such determination be made by the Board of
Directors (or a committee thereof) in the manner provided for in clause (ii) of
this Section 8(b)) in a written opinion to the Board of Directors, a copy of
which shall be delivered to the Indemnitee; or (ii) if a Change in Control shall
not have occurred, (A)(1) by the Board of Directors of the Company, by a
majority vote of Disinterested Directors (as hereinafter defined) even though
less than a quorum, or (2) by a

 

4

--------------------------------------------------------------------------------


 

committee of Disinterested Directors designated by majority vote of
Disinterested Directors, even though less than a quorum, or (B) if there are no
such Disinterested Directors or, even if there are such Disinterested Directors,
if the Board of Directors, by the majority vote of Disinterested Directors, so
directs, by Independent Counsel in a written opinion to the Board of Directors,
a copy of which shall be delivered to the Indemnitee.  Such Independent Counsel
shall be selected by the Board of Directors and approved by the Indemnitee.
 Upon failure of the Board of Directors to so select, or upon failure of the
Indemnitee to so approve, such Independent Counsel shall be selected by the
Chancellor of the State of Delaware or such other person as the Chancellor shall
designate to make such selection. Such determination of entitlement to
indemnification shall be made not later than 45 days after receipt by the
Company of a written request for indemnification.  If the person making such
determination shall determine that the Indemnitee is entitled to indemnification
as to part (but not all) of the application for indemnification, such person
shall reasonably prorate such part of indemnification among such claims, issues
or matters.  If it is so determined that the Indemnitee is entitled to
indemnification, payment to the Indemnitee shall be made within ten days after
such determination.

 

9.             Presumptions and Effect of Certain Proceedings.

 

(a)           In making a determination with respect to entitlement to
indemnification, the Indemnitee shall be presumed to be entitled to
indemnification hereunder and the Company shall have the burden of proof in the
making of any determination contrary to such presumption.

 

(b)           If the Board of Directors, or such other person or persons
empowered pursuant to Section 8 to make the determination of whether the
Indemnitee is entitled to indemnification, shall have failed to make a
determination as to entitlement to indemnification within 45 days after receipt
by the Company of such request, the requisite determination of entitlement to
indemnification shall be deemed to have been made and the Indemnitee shall be
absolutely entitled to such indemnification, absent actual and material fraud in
the request for indemnification or a prohibition of indemnification under
applicable law.  The termination of any action, suit, investigation or
proceeding described in Section 3 or 4 hereof by judgment, order, settlement or
conviction, or upon a plea of nolo contendere or its equivalent, shall not, of
itself: (a) create a presumption that the Indemnitee did not act in good faith
and in a manner which he/she reasonably believed to be in or not opposed to the
best interests of the Company, and, with respect to any criminal action or
proceeding, that the Indemnitee has reasonable cause to believe that the
Indemnitee’s conduct was unlawful; or (b) otherwise adversely affect the rights
of the Indemnitee to indemnification, except as may be provided herein.

 

10.           Advancement of Expenses.  All reasonable Expenses actually
incurred by the Indemnitee in connection with any threatened or pending action,
suit or proceeding shall be paid by the Company in advance of the final
disposition of such action, suit or proceeding, if so requested by the
Indemnitee, within 30 days after the receipt by the Company of a statement or
statements from the Indemnitee requesting such advance or advances.  The
Indemnitee may submit such statements from time to time.  The Indemnitee’s
entitlement to such Expenses shall include those incurred in connection with any
proceeding by the Indemnitee seeking an adjudication or award in arbitration
pursuant to this Agreement.  Such statement or statements shall reasonably
evidence the Expenses incurred by the Indemnitee in connection therewith and

 

5

--------------------------------------------------------------------------------


 

shall include or be accompanied by a written affirmation by the Indemnitee of
the Indemnitee’s good faith belief that the Indemnitee has met the standard of
conduct necessary for indemnification under this Agreement and an undertaking by
or on behalf of the Indemnitee to repay such amount if it is ultimately
determined that the Indemnitee is not entitled to be indemnified against such
Expenses by the Company pursuant to this Agreement or otherwise.  Each written
undertaking to pay amounts advanced must be an unlimited general obligation but
need not be secured, and shall be accepted without reference to financial
ability to make repayment.

 

11.           Remedies of the Indemnitee in Cases of Determination not to
Indemnify or to Advance Expenses.  In the event that a determination is made
that the Indemnitee is not entitled to indemnification hereunder or if the
payment has not been timely made following a determination of entitlement to
indemnification pursuant to Sections 8 and 9, or if Expenses are not advanced
pursuant to Section 10, the Indemnitee shall be entitled to a final adjudication
in an appropriate court of the State of Delaware or any other court of competent
jurisdiction of the Indemnitee’s entitlement to such indemnification or advance.
 Alternatively, the Indemnitee may, at the Indemnitee’s option, seek an award in
arbitration to be conducted by a single arbitrator pursuant to the rules of the
American Arbitration Association, such award to be made within 60 days following
the filing of the demand for arbitration.  The Company shall not oppose the
Indemnitee’s right to seek any such adjudication or award in arbitration or any
other claim.  Such judicial proceeding or arbitration shall be made de novo, and
the Indemnitee shall not be prejudiced by reason of a determination (if so made)
that the Indemnitee is not entitled to indemnification.  If a determination is
made or deemed to have been made pursuant to the terms of Section 8 or Section 9
hereof that the Indemnitee is entitled to indemnification, the Company shall be
bound by such determination, and shall be precluded from asserting that such
determination has not been made or that the procedure by which such
determination was made is not valid, binding and enforceable.  The Company
further agrees to stipulate in any such court or before any such arbitrator that
the Company is bound by all the provisions of this Agreement and is precluded
from making any assertions to the contrary.  If the court or arbitrator shall
determine that the Indemnitee is entitled to any indemnification hereunder, the
Company shall pay all reasonable Expenses actually incurred by the Indemnitee in
connection with such adjudication or award in arbitration (including, but not
limited to, any appellate proceedings).

 

12.           Notification and Defense of Claim.  Promptly after receipt by the
Indemnitee of notice of the commencement of any action, suit or proceeding, the
Indemnitee will, if a claim in respect thereof is to be made against the Company
under this Agreement, notify the Company in writing of the commencement thereof;
but the omission to so notify the Company will not relieve the Company from any
liability that it may have to the Indemnitee otherwise than under this Agreement
or otherwise, except to the extent that the Company may suffer material
prejudice by reason of such failure.  Notwithstanding any other provision of
this Agreement, with respect to any such action, suit or proceeding as to which
the Indemnitee gives notice to the Company of the commencement thereof:

 

(a)           The Company will be entitled to participate therein at its own
expense.

 

(b)           Except as otherwise provided in this Section 12(b), to the extent
that it may wish, the Company, jointly with any other indemnifying party
similarly notified,

 

6

--------------------------------------------------------------------------------


 

shall be entitled to assume the defense thereof with counsel reasonably
satisfactory to the Indemnitee. After notice from the Company to the Indemnitee
of its election to so assume the defense thereof, the Company shall not be
liable to the Indemnitee under this Agreement for any legal or other Expenses
subsequently incurred by the Indemnitee in connection with the defense thereof
other than reasonable costs of investigation or as otherwise provided below.
 The Indemnitee shall have the right to employ the Indemnitee’s own counsel in
such action or lawsuit, but the fees and Expenses of such counsel incurred after
notice from the Company of its assumption of the defense thereof shall be at the
expense of the Indemnitee unless (i) the employment of counsel by the Indemnitee
has been authorized by the Company, (ii) the Indemnitee shall have reasonably
concluded that there may be a conflict of interest between the Company and the
Indemnitee in the conduct of the defense of such action and such determination
by the Indemnitee shall be supported by an opinion of counsel, which opinion
shall be reasonably acceptable to the Company, or (iii) the Company shall not in
fact have employed counsel to assume the defense of the action, in each of which
cases the fees and Expenses of counsel shall be at the expense of the Company.
 The Company shall not be entitled to assume the defense of any action, suit or
proceeding brought by or on behalf of the Company or as to which the Indemnitee
shall have reached the conclusion provided for in clause (ii) above.

 

(c)           The Company shall not be liable to indemnify the Indemnitee under
this Agreement for any amounts paid in settlement of any action, suit or
proceeding effected without its written consent, which consent shall not be
unreasonably withheld. The Company shall not be required to obtain the consent
of the Indemnitee to settle any action, suit or proceeding which the Company has
undertaken to defend if the Company assumes full and sole responsibility for
such settlement and such settlement grants the Indemnitee a complete and
unqualified release in respect of any potential liability.

 

(d)           If, at the time of the receipt of a notice of a claim pursuant to
this Section 12, the Company has director and officer liability insurance in
effect, the Company shall give prompt notice of the commencement of such
proceeding to the insurers in accordance with the procedures set forth in the
respective policies. The Company shall thereafter take all necessary or
desirable action to cause such insurers to pay, on behalf of the Indemnitee, all
amounts payable as a result of such proceeding in accordance with the terms of
the policies.

 

13.           Other Right to Indemnification.  The indemnification and
advancement of Expenses provided by this Agreement are cumulative, and not
exclusive, and are in addition to any other rights to which the Indemnitee may
now or in the future be entitled under any provision of the Bylaws or
Certificate of the Company, any vote of stockholders or Disinterested Directors,
any provision of law or otherwise. Except as required by applicable law, the
Company shall not adopt any amendment to its Bylaws or Certificate the effect of
which would be to deny, diminish or encumber the Indemnitee’s right to
indemnification under this Agreement.

 

14.           Director and Officer Liability Insurance.  The Company shall
maintain directors’ and officers’ liability insurance for so long as the
Indemnitee’s services are covered hereunder, provided and to the extent that
such insurance is available on a commercially

 

7

--------------------------------------------------------------------------------


 

reasonable basis.  In the event the Company maintains directors’ and officers’
liability insurance, the Indemnitee shall be named as an insured in such manner
as to provide the Indemnitee the same rights and benefits as are accorded to the
most favorably insured of the Company’s officers or directors.  However, the
Company agrees that the provisions hereof shall remain in effect regardless of
whether liability or other insurance coverage is at any time obtained or
retained by the Company, except that any payments made to, or on behalf of, the
Indemnitee under an insurance policy shall reduce the obligations of the Company
hereunder.

 

15.           Spousal Indemnification.  The Company will indemnify the
Indemnitee’s spouse to whom the Indemnitee is legally married at any time the
Indemnitee is covered under the indemnification provided in this Agreement (even
if the Indemnitee did not remain married to him or her during the entire period
of coverage) against any pending or threatened action, suit, proceeding or
investigation for the same period, to the same extent and subject to the same
standards, limitations, obligations and conditions under which the Indemnitee is
provided indemnification herein, if the Indemnitee’s spouse (or former spouse)
becomes involved in a pending or threatened action, suit, proceeding or
investigation solely by reason of his or her status as the Indemnitee’s spouse,
including, without limitation, any pending or threatened action, suit,
proceeding or investigation that seeks damages recoverable from marital
community property, jointly-owned property or property purported to have been
transferred from the Indemnitee to his/her spouse (or former spouse).  The
Indemnitee’s spouse or former spouse also may be entitled to advancement of
Expenses to the same extent that the Indemnitee is entitled to advancement of
Expenses herein.  The Company may maintain insurance to cover its obligation
hereunder with respect to the Indemnitee’s spouse (or former spouse) or set
aside assets in a trust or escrow fund for that purpose.

 

16.           Intent.  This Agreement is intended to be broader than any
statutory indemnification rights applicable in the State of Delaware and shall
be in addition to any other rights the Indemnitee may have under the Company’s
Certificate, Bylaws, applicable law or otherwise.  To the extent that a change
in applicable law (whether by statute or judicial decision) permits greater
indemnification by agreement than would be afforded currently under the
Company’s Certificate, Bylaws, applicable law or this Agreement, it is the
intent of the parties that the Indemnitee enjoy by this Agreement the greater
benefits so afforded by such change.  In the event of any change in applicable
law, statute or rule which narrows the right of a Delaware corporation to
indemnify a member of its Board of Directors or an officer, employee, agent or
fiduciary, such change, to the extent not otherwise required by such law,
statute or rule to be applied to this Agreement, shall have no effect on this
Agreement or the parties’ rights and obligations hereunder.

 

17.           Attorney’s Fees and Other Expenses to Enforce Agreement.  In the
event that the Indemnitee is subject to or intervenes in any action, suit or
proceeding in which the validity or enforceability of this Agreement is at issue
or seeks an adjudication or award in arbitration to enforce the Indemnitee’s
rights under, or to recover damages for breach of, this Agreement the
Indemnitee, if he/she prevails in whole or in part in such action, shall be
entitled to recover from the Company and shall be indemnified by the Company
against any actual expenses for attorneys’ fees and disbursements reasonably
incurred by the Indemnitee.

 

8

--------------------------------------------------------------------------------


 

18.           Effective Date.  The provisions of this Agreement shall cover
claims, actions, suits or proceedings whether now pending or hereafter commenced
and shall be retroactive to cover acts or omissions or alleged acts or omissions
which heretofore have taken place.  The Company shall be liable under this
Agreement, pursuant to Sections 3 and 4 hereof, for all acts of the Indemnitee
while serving as a director and/or officer, notwithstanding the termination of
the Indemnitee’s service, if such act was performed or omitted to be performed
during the term of the Indemnitee’s service to the Company.

 

19.           Duration of Agreement.  This Agreement shall survive and continue
even though the Indemnitee may have terminated his/her service as a director,
officer, employee, agent or fiduciary of the Company or as a director, officer,
employee, agent or fiduciary of any other entity, including, but not limited to
another corporation, partnership, limited liability company, employee benefit
plan, joint venture, trust or other enterprise or by reason of any act or
omission by the Indemnitee in any such capacity.  This Agreement shall be
binding upon the Company and its successors and assigns, including, without
limitation, any corporation or other entity which may have acquired all or
substantially all of the Company’s assets or business or into which the Company
may be consolidated or merged, and shall inure to the benefit of the Indemnitee
and his/her spouse, successors, assigns, heirs, devisees, executors,
administrators or other legal representations.  The Company shall require any
successor or assignee (whether direct or indirect, by purchase, merger,
consolidation or otherwise) to all or substantially all of the business and/or
assets of the Company, by written agreement in form and substance reasonably
satisfactory to the Company and the Indemnitee, expressly to assume and agree to
perform this Agreement in the same manner and to the same extent that the
Company would be required to perform if no such succession or assignment had
taken place.

 

20.           Disclosure of Payments.  Except as expressly required by any
Federal or state securities laws or other Federal or state law, neither party
shall disclose any payments under this Agreement unless prior approval of the
other party is obtained.

 

21.           Severability.  If any provision or provisions of this Agreement
shall be held invalid, illegal or unenforceable for any reason whatsoever,
(a) the validity, legality and enforceability of the remaining provisions of
this Agreement (including, but not limited to, all portions of any Sections of
this Agreement containing any such provision held to be invalid, illegal or
unenforceable) shall not in any way be affected or impaired thereby and (b) to
the fullest extent possible, the provisions of this Agreement (including, but
not limited to, all portions of any paragraph of this Agreement containing any
such provision held to be invalid, illegal or unenforceable, that are not
themselves invalid, illegal or unenforceable) shall be construed so as to give
effect to the intent manifest by the provision held invalid, illegal or
unenforceable.

 

22.           Counterparts.  This Agreement may be executed by one or more
counterparts, each of which shall for all purposes be deemed to be an original
but all of which together shall constitute one and the same Agreement. Only one
such counterpart signed by the party against whom enforceability is sought shall
be required to be produced to evidence the existence of this Agreement.

 

9

--------------------------------------------------------------------------------


 

23.           Captions.  The captions and headings used in this Agreement are
inserted for convenience only and shall not be deemed to constitute part of this
Agreement or to affect the construction thereof.

 

24.           Definitions.  For purposes of this Agreement:

 

(a)           “Change in Control” shall mean a change in control of the Company
occurring after the date hereof of a nature that would be required to be
reported in response to Item 6(e) of Schedule 14A of Regulation 14A (or in
response to any similar item on any similar schedule or form) promulgated under
the Act, whether or not the Company is then subject to such reporting
requirement; provided, however, that, without limitation, a Change in Control
shall include:

 

(i)      The sale, lease, exchange or other transfer, directly or indirectly, of
substantially all of the assets of the Company (in one transaction or in a
series of related transactions) to a person or entity that is not controlled by
the Company; or

 

(ii)     The approval of stockholders of the Company of any plan or proposal for
the liquidation or dissolution of the Company; or

 

(iii)    A merger or consolidation to which the Company is a party if the
stockholders of the Company immediately prior to the effective date of such
merger or consolidation have “beneficial ownership” (as defined in Rule 13d-3
under the Exchange Act), immediately following the effective date of such merger
or consolidation, of securities of the surviving corporation representing less
than 50% of the combined voting power of the surviving corporation’s then
outstanding securities ordinarily having the right to vote at elections of
directors; or

 

(iv)    Any person, other than (i) the Company, (ii) any trustee or other
fiduciary holding securities under any employee benefit plan of the Company,
(iii) Randolph L. Marten or any of his affiliates, or (iv) Christine K. Marten
or any of her affiliates, becomes after the effective date of the Plan the
“beneficial owner” (as defined in Rule 13d-3 under the Exchange Act), directly
or indirectly, of 50% or more of the combined voting power of the Company’s
outstanding securities ordinarily having the right to vote at elections of
directors.

 

(b)          “Disinterested Director” shall mean a director of the Company who
is not or was not a party to the action, suit, investigation or proceeding in
respect of which indemnification is being sought by the Indemnitee.

 

(c)          “Expenses” shall include all attorneys’ fees, retainers, court
costs, transcript costs, fees of experts, witness fees, travel expenses,
duplicating costs, printing and binding costs, telephone charges, postage,
delivery service fees, and all other disbursements or expenses incurred in
connection with prosecuting, defending, preparing to prosecute or defend,
investigating or being or preparing to be a witness in any threatened, pending
or completed action, suit or proceeding, whether civil, criminal, administrative
or investigative in nature.

 

10

--------------------------------------------------------------------------------


 

(d)           “Independent Counsel” shall mean a law firm or a member of a law
firm that neither is presently nor in the past five years has been retained to
represent (i) the Company or the Indemnitee in any matter material to either
such party or (ii) any other party to the action, suit, investigation or
proceeding giving rise to a claim for indemnification hereunder.
 Notwithstanding the foregoing, the term “Independent Counsel” shall not include
any person who, under the applicable standards of professional conduct then
prevailing, would have a conflict of interest in representing either the Company
or the Indemnitee in an action to determine the Indemnitee’s right to
indemnification under this Agreement.

 

25.           Entire Agreement, Modification and Waiver.  This Agreement
constitutes the entire agreement and understanding of the parties hereto
regarding the subject matter hereof, and no supplement, modification or
amendment of this Agreement shall be binding unless executed in writing by both
parties hereto. No waiver of any of the provisions of this Agreement shall be
deemed or shall constitute a waiver of any other provisions hereof (whether or
not similar) nor shall such waiver constitute a continuing waiver. No
supplement, modification or amendment of this Agreement shall limit or restrict
any right of the Indemnitee under this Agreement in respect of any act or
omission of the Indemnitee prior to the effective date of such supplement,
modification or amendment unless expressly provided therein.

 

26.           Notices.  All notices, requests, demands or other communications
hereunder shall be in writing and shall be deemed to have been duly given if
(i) delivered by hand with receipt acknowledged by the party to whom said notice
or other communication shall have been directed, (ii) mailed by certified or
registered mail, return receipt requested with postage prepaid, on the date
shown on the return receipt or (iii) delivered by facsimile transmission on the
date shown on the facsimile machine report:

 

(a)                 If to the Indemnitee to:

 

 

[                                                          ]

 

 

                                                            

 

 

                                                            

 

 

(b)              If to the Company, to:

 

Marten Transport, Ltd.

129 Marten Street

Mondovi, Wisconsin

Attn:       Chief Executive Officer

Fax:         (715) 926-4530

 

with a copy to:

 

11

--------------------------------------------------------------------------------


 

Oppenheimer Wolff & Donnelly LLP

3300 Plaza VII

45 South Seventh Street

Minneapolis, Minnesota 55402

Attn:       Thomas A. Letscher, Esq.

Fax:         (612) 607-7100

 

or to such other address as may be furnished to the Indemnitee by the Company or
to the Company by the Indemnitee, as the case may be.

 

27.           Governing Law.  The parties hereto agree that this Agreement shall
be governed by, and construed and enforced in accordance with, the laws of the
State of Delaware, applied without giving effect to any conflicts-of-law
principles.

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement on the day
and year first above written.

 

 

MARTEN TRANSPORT, LTD.

 

 

 

 

 

By:

 

 

 

 

 

Name:

 

 

 

 

 

Title:

 

 

 

 

 

 

 

 

INDEMNITEE: 

 

 

 

 

 

 

 

By:

 

 

 

 

 

Name:

 

 

12

--------------------------------------------------------------------------------